                        Case 1:19-cr-00131-PAE Document 762 Filed 04/27/21 Page 1 of 1
                                     QUIJANO, ENNIS & SIDERIS
                                            ATTORNEYS AT LAW
                                             40 FULTON STREET
                                                  FLOOR 23
                                         NEW YORK, NEW YORK 10038

                                           TELEPHONE: (212) 686-0666
                                              FAX: (212) 686-8690

Peter Enrique Quijano
Nancy Lee Ennis
Anna N. Sideris


                                                                              April 26, 2021

         By ECF and Email
         Honorable Paul A. Engelmayer
         United States District Judge
         Southern District of New York
         Thurgood Marshall U.S. Courthouse
         40 Foley Square
         New York, New York 10007

                                  Re: U.S. v. Justin Rivera,
                                     19 Cr. 131 (PAE)

         Dear Judge Engelmayer:

                 We respectfully write to request that the Court order the MCC to continue providing
         Justin Rivera with 10 hours of weekly video teleconferences (VTC’s) with his attorneys through
         and including the week beginning on May 10, 2021. I have conferred with AUSA Thomas
         Burnette and he has indicated that the government does not object to this request.

                 The Court’s current Order regarding Mr. Rivera’s weekly VTC’s, dated April 7, 2021,
         expires on April 30, 2021. Mr. Rivera’s trial is approaching and the government is turning over
         additional voluminous 3500 material that we must review with Mr. Rivera and, when necessary,
         cross reference with Rule 16 discovery. While in-person legal visits at the MCC have begun,
         they do not allow for enough time to prepare for trial with Mr. Rivera. Your Honor’s attention to
         and consideration of this request are, as always, greatly appreciated.

                                                                       Respectfully submitted,
                                                                              /s/
                                                                       Anna Sideris
                                                                       Anthony Cecutti
                                                                       Jennifer R. Louis-Jeune
                                                                       Attorneys for Justin Rivera



  GRANTED. The Clerk of Court is requested to terminate the motion at Dkt. No. 761.
                                                                            4/27/2021
                                                 SO ORDERED.

                                                                 
                                                               __________________________________
                                                                     PAUL A. ENGELMAYER
                                                                     United States District Judge
